           Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MIGUEL CAMPANO,                               :
                                              :
               Plaintiff                      :      Case No. 21-cv-01317-JMY
                                              :
       v.                                     :
                                              :
THE KITCHENS INC.,                            :
d/b/a FORKABLE, ET AL.,                       :
                                              :
               Defendants                     :

                                       MEMORANDUM


YOUNGE, J.                                                                         JUNE 17, 2021
       Before the Court is a Motion to Compel Arbitration and Stay Proceedings filed by

Defendants The Kitchens Inc. d/b/a Forkable and Nick Naczinski. (“Mot.,” ECF No. 6.)

Defendants move to stay this case pending arbitration, arguing Plaintiff Miguel Campano is

subject to a binding and valid arbitration provision. (Id.) Plaintiff opposes the Motion, asserting

that the arbitration provision at issue is unconscionable and therefore unenforceable. (“Opp.,”

ECF No. 9-1.) Defendants’ Motion is now ripe for disposition and the Court finds this matter

appropriate for resolution without oral argument. Fed. R. Civ. P. 78; L.R. 7.1(f). For the reasons

that follow, Defendants’ Motion will be granted.

       I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

       In January 2018, “Plaintiff began working for [Defendant] Forkable, a food delivery

startup[.]” (“Compl.,” ECF No. 1 ¶ 14.) “Plaintiff’s position was that of an ‘Operations


       1
        When applicable, the Court adopts the pagination supplied by the CM/ECF docketing system,
which does not always match the document’s internal pagination.
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 2 of 10




Associate’” . . . in which he “handled day-to-day customer service, as well as other

administrative tasks[.]” (Id. ¶¶ 15-16.) Prior to the start of his employment, “Plaintiff signed an

Independent Contractor Agreement [(hereinafter, ‘Employment Agreement’ or ‘Agreement’).]”

(Opp. at 1.) The Employment Agreement contains an arbitration provision (hereinafter,

“Arbitration Clause”), which provides:

                Arbitration. The parties agree that any claim or dispute between
                them or against any agent, employee, successor, or assign of the
                other, whether related to this Agreement or otherwise, and any claim
                or dispute related to this Agreement or the relationship or duties
                contemplated under this Agreement, including the validity of this
                arbitration clause, shall be resolved by binding arbitration by the
                American Arbitration Association, under the Arbitration Rules then
                in effect. Any award of the arbitrator(s) may be entered as a
                judgment in any court of competent jurisdiction. Any controversy
                shall be arbitrated in San Francisco, California. Information may
                be obtained and claims may be filed at any office of the American
                Arbitration Association or at Corporate Headquarters, 335 Madison
                Avenue, Floor 10, New York, New York 10017-4605. Telephone:
                212-716-5800, Fax: 212-716-5905, Website: www.adr.org. This
                Agreement shall be interpreted under the Federal Arbitration Act.

(See ECF No. 6-2 at 5; ECF No. 9-3 at 5) (emphasis in original).

        Plaintiff claims that during his tenure with the Defendants, he was willfully misclassified

as an independent contractor as opposed to an employee. (Comp. ¶¶ 43, 49.) Plaintiff further

maintains that during his employment Defendants acted to intentionally discriminate against

Plaintiff as a result of his race. (Id. ¶¶ 54-55.)

        Based on the forgoing, on March 18, 2021, Plaintiff commenced this action asserting

claims for violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., as well

as 42 U.S.C. § 1981. (See id. ¶¶ 42-55.) On May 11, 2021, Defendants filed their Motion to

Compel Arbitration and Stay Proceedings. (See Mot.) On May 24, 2021, Plaintiff filed a




                                                     2
            Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 3 of 10




Response in Opposition to Defendants’ Motion (see Opp.), and on June 1, 2021, Defendants filed

a Reply thereto (“Reply,” ECF No. 12).

II.     LEGAL STANDARD

        In deciding whether a valid arbitration agreement exists between the parties, the Court

must first decide whether to apply Federal Rule of Civil Procedure 12(b)(6) or the Rule 56

standard of review. Sanford v. Bracewell & Guiliani, LLP, 618 F. App’x 114, 117 (3d Cir.

2015). The Court will review a motion to compel arbitration under the Rule 12(b)(6) standard

“when it is apparent, based on ‘the face of a complaint, and documents relied upon in the

complaint,’ that certain of a party’s claims ‘are subject to an enforceable arbitration clause . . .’”

Guidotti v. Legal Helpers Debt Resolution, LLC, 716 F.3d 764, 776 (3d Cir. 2013) (citation

omitted); see also Richards v. Am. Acad. Health Sys., LLC, Civ. No. 20-00059, 2020 WL

2615688, at *3 (E.D. Pa. May 22, 2020). Conversely, the Rule 56 standard will apply “when

either ‘the motion to compel arbitration does not have as its predicate a complaint with the

requisite clarity’ to establish on its face that the parties agreed to arbitrate, or the opposing party

has come forth with reliable evidence that is more than a ‘naked assertion . . . that it did not

intend to be bound’ by the arbitration agreement, even though on the face of the pleadings it

appears that it did.” Guidotti, 716 F.3d at 774 (internal citations omitted). 2

        Here, there is no dispute that the Employment Agreement contains the Arbitration Clause

and that Plaintiff accepted, viewed, and signed the Employment Agreement. (See ECF No. 6-2

at 10; ECF No. 9-3 at 10.). Thus, in this Court’s view, the arbitrability of Plaintiff’s claims are

apparent on the face of the complaint because the Complaint here contemplates the nature of the

employment relationship between Plaintiff and Defendants that was entered into by virtue of the



        2
            Neither Defendants nor Plaintiff address the appropriate standard of review in their briefing.

                                                       3
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 4 of 10




Employment Agreement—in other words, the Employment Agreement is integral to the

Complaint. See Saechow v. Phila. Acad. Health Sys., LLC, Civ. No. 19-2075, 2021 WL

1210008, at *9 (E.D. Pa. Mar. 31, 2021) (“[A]n arbitration agreement need not be attached to the

complaint in order to be ‘apparent.’”); see also Lawson v. City of Phila., Civ. No. 18-1912, 2019

WL 934976, at *2 (E.D. Pa. Feb. 25, 2019) (“An arbitration clause may be deemed ‘apparent’

even when a contract, though not appended to the Complaint, is integral to, and referenced in, the

Complaint.”) (internal quotation marks and citation omitted). Furthermore, Plaintiff has not

sought limited discovery on the issue of arbitrability. Although Plaintiff argues that the

Arbitration Clause is unconscionable and therefore unenforceable, as discussed in Section III.B

infra, the Court has concluded that the Arbitration Clause is not unconscionable and instead is a

valid and enforceable arbitration agreement under California law. Accordingly, Plaintiff has

failed to set forth reliable, additional evidence sufficient to place the Arbitration Clause at issue.

       To conclude, because arbitrability is apparent on the face of the Complaint and because

Plaintiff has not responded to the Motion with additional reliable facts sufficient to place the

Arbitration Clause in issue, the Court will review the Motion under the Rule 12(b)(6) standard.

See Fed. R. Civ. P. 12(b)(6). Under this standard, the Court accepts as true all factual allegations

in the Complaint and its supporting documents. See Guidotti, 716 F.3d at 776; see also

CardioNet, Inc. v. Cigna Health Corp., 751 F.3d 165, 168 n.2 (3d Cir. 2014) (in applying the

12(b)(6) standard to a motion to compel arbitration, the court “accept[s] as true the factual

allegations set forth in the Complaint” and may “consider the substance of the contracts that

ostensibly compel arbitration.”).




                                                   4
            Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 5 of 10




III.    DISCUSSION

        A.      Federal Arbitration Act

        The Federal Arbitration Act (“FAA”) reflects the strong federal policy in favor of

arbitration and “‘places arbitration agreements on equal footing with all other contracts.’” Bacon

v. Avis Budget Grp., Inc., 959 F.3d 590, 599 (3d Cir. 2020) (quoting Buckeye Check Cashing,

Inc. v. Cardegna, 546 U.S. 440, 443 (2006)). Pursuant to the FAA, courts “compel arbitration of

claims covered by a written, enforceable arbitration agreement.” Bacon, 959 F.3d at 599 (citing

FAA, 9 U.S.C. §§ 3, 4). Yet despite the strong presumption of arbitrability, “[a]rbitration is

strictly a matter of contract” and is thus governed by state law. Bel-Ray Co. v. Chemrite (Pty)

Ltd., 181 F.3d 435, 441, 444 (3d Cir. 1999) (“If a party has not agreed to arbitrate, the courts

have no authority to mandate that he [or she] do so.”). 3 Accordingly, when deciding whether to

compel arbitration under the FAA, the Court must determine “(1) whether there is a valid

agreement to arbitrate between the parties and, if so, (2) whether the merits-based dispute in

question falls within the scope of that valid agreement.” Sanford, 618 F. App’x at 117 (citing

Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014)); see also Trippe Mfg. v. Niles

Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005) (“When determining both the existence and the

scope of an arbitration agreement, there is a presumption in favor of arbitrability.”).

        B.      The Arbitration Clause is Valid and Enforceable

        The Arbitration Clause is valid and enforceable under California law. Under the FAA,

the Court must enforce an arbitration agreement that is otherwise valid and enforceable under



        3
           The “Governing Law” provision of the Employment Agreement states that “[t]his Agreement
shall be governed by and construed in accordance with the laws of the State of California, without regard
to its choice of law principles.” (ECF No. 6-2 at 5.) Both Plaintiff and Defendants agree that the issue of
arbitration should be governed by California law, thus this Court will apply California law. (See Opp. at
2-3; see also Reply at 3.)

                                                     5
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 6 of 10




ordinary contract principles of the relevant state law. See China Minmetals Materials Imp. &

Expo. Co., Ltd. v. Chi Mei Corp., 334 F.3d 274, 290 (3d Cir. 2003). As stated supra, the parties

do not dispute that California law governs the Employment Agreement. (See Opp. at 2-3; Reply

at 3.) Nor do they dispute the validity of the Employment Agreement or Arbitration Clause.

Rather, Plaintiff argues that the Agreement is unenforceable because it is unconscionable. (See

Opp. at 4.)

       California has well-developed law governing unconscionability of contracts. See

Samaniego v. Empire Today LLC, 205 Cal.App.4th 1138, 1144 (Cal. Ct. App. 2012) (“California

law on unconscionability is well established.”). Under California law, a plaintiff must show both

procedural and substantive unconscionability in order to void an arbitration provision. See id.

“The procedural element requires oppression or surprise. Oppression occurs where a contract

involves lack of negotiation and meaningful choice, surprise where the allegedly unconscionable

provision is hidden within a prolix printed form. The substantive element concerns whether a

contractual provision reallocates risks in an objectively unreasonable or unexpected manner.

Under this approach, both the procedural and substantive elements must be met before a contract

or term will be deemed unconscionable. Both, however, need not be present to the same degree.

A sliding scale is applied so that the more substantively oppressive the contract term, the less

evidence of procedural unconscionability is required to come to the conclusion that the term is

unenforceable, and vice versa.” Id. at 1144-45 (internal quotation marks and citations omitted)

(citing Lhotka v. Geographic Expeditions, Inc., 181 Cal.App.4th 816, 821 (Cal. Ct. App. 2010)).

In other words, procedural unconscionability refers to the process by which an agreement is

entered into; whereas substantive unconscionability asks whether the provision unreasonably

favors the party asserting it. See id.



                                                 6
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 7 of 10




       In his Opposition to the Motion, Plaintiff argues the Employment Agreement and

Arbitration Clause are procedurally unconscionable because: (1) “Plaintiff was told he was

required to sign the Agreement[,] . . . Plaintiff was not able to negotiate the Agreement with

Defendants and he lacked any meaningful choice[;]” (2) “Defendants failed to attach the relevant

arbitration rules to the Agreement[;]” and (3) “[T]he Agreement was comprised of five pages of

densely worded, single-spaced text printed in small typeface. The [A]rbitration [C]lause is found

on the fourth page and was neither flagged by an individual heading nor required to be initialed

by Plaintiff.” (Opp. at 4-5.) As to substantive unconscionability, Plaintiff fails to assert any

argument as to why the Arbitration Clause grossly favors Defendants.

       As to Plaintiff’s first argument, in which he implies that the Employment Agreement is

an adhesion contract (see Opp. at 4), the Court notes that, under California law, “the fact that the

arbitration agreement is an adhesion contract does not render it automatically unenforceable as

unconscionable. Courts have consistently held that the requirement to enter into an arbitration

agreement is not a bar to its enforcement.” Serafin v. Balco Properties, Ltd., LLC, 235

Cal.App.4th 165, 179 (Cal. Ct. App. 2015); see also Lagatree v. Luce, Forward, Hamilton &

Scripps, 74 Cal.App.4th 1105, 1127 (Cal. Ct. App. 1999) (“[T]he cases uniformly agree that a

compulsory pre-dispute arbitration agreement is not rendered unenforceable just because it is

required as a condition of employment or offered on a ‘take it or leave it’ basis.”); Graham v.

Scissor-Tail, Inc., 28 Cal.3d 807, 817 (Cal. 1981) (such adhesion contracts are an “inevitable fact

of life for all citizens—businesses, and consumer alike”); Giuliano v. Inland Empire Personnel,

Inc., 149 Cal.App.4th 1276, 1292 (Cal. Ct. App. 2007) (“[T]he compulsory nature of a pre-

dispute arbitration agreement does not render the agreement unenforceable on grounds of

coercion or for lack of voluntariness.”). Thus, the Court concludes that requiring Plaintiff’s



                                                  7
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 8 of 10




signature prior to the start of work was not per se oppressive and does not render the Agreement

procedurally unconscionable.

       As to Plaintiff’s second argument, in which he asserts that failure to attach the relevant

arbitration rules is oppressive (see Opp. at 4-5), the Court’s research reveals that several

California courts have come to the opposite conclusion. For example, in Lane v. Francis Capital

Management LLC, 224 Cal.App.4th 676, 691 (Cal. Ct. App. 2014), the Court found that a

“failure to attach a copy of the AAA rules did not render the agreement procedurally

unconscionable.” Id; see also Peng v. First Republic Bank, 219 Cal.App.4th 1462, 1472 (Cal.

Ct. App. 2013) (“[F]ailure to attach the AAA rules . . . is insufficient grounds to support a

finding of procedural unconscionability.”). The Lane Court reasoned that “[t]here could be no

surprise, as the arbitration rules referenced in the agreement were easily accessible to the

parties—the AAA rules are available on the Internet.” Lane, 224 Cal.App.4th at 691-92. The

Court finds the instant case analogous to Lane. Here the Employment Agreement contains the

address, telephone number, fax number, and website of the American Arbitration Association

and notes that the arbitration would be governed under the AAA Arbitration Rules. (See ECF

No. 6-2 at 5; ECF No. 9-3 at 5.) Thus, the Court concludes that failure to include a copy of the

relevant arbitration rules was also not per se oppressive and does not render the Agreement

procedurally unconscionable.

       As to Plaintiff’s third argument, the Court disagrees with Plaintiff’s assertion that the

Arbitration Clause was “hidden in the middle of five pages” and therefore unconscionable.

Plaintiff cites to Samaniego, 205 Cal.App.4th at 1144, which, in Plaintiff’s words, held that the

“subcontractor agreement was procedurally unconscionable because it was comprised of eleven

pages of densely worded, single-spaced text printed in small typeface and the arbitration clause



                                                  8
         Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 9 of 10




was neither flagged by individual headings nor required to be initialed by plaintiffs.” (Opp. at

5.) However, in this Court’s view, Samaniego is not analogous. In Samaniego, the plaintiffs

were unable to read English. Samaniego, 205 Cal.App.4th at 1142. When the plaintiffs there

asked if they could obtain a Spanish translation of the agreement, they were told that none was

available. Id. at 1145. Further, the plaintiffs were never provided a copy of the agreement. Id.

The Samaniego Court took all of these factors into account when determining whether or not the

arbitration agreement was sufficiently conspicuous. Id. at 1145-46. Here, the Plaintiff is fluent

in English and was provided a copy of the Agreement. Moreover, a review of the Agreement

reveals that the Arbitration Clause was not in fact “hidden” therein. Rather, the Agreement is

only five pages long and is separated into six distinct sections, is in a regular typeface font and

size, and the Arbitration Clause itself is bolded and underlined. (See ECF No. 6-2 at 5; ECF No.

9-3 at 5.) Accordingly, the Court finds the Arbitration Clause is sufficiently conspicuous.

       In summary, it is Plaintiff’s burden to prove both procedural and substantive

unconscionability, see Samaniego, 205 Cal.App.4th at 1144, and here Plaintiff has failed to

demonstrate either requirement.

       C.      Plaintiff’s Claims Fall Within the Scope of the Agreement to Arbitrate

       Because the Arbitration Clause is valid and enforceable under California law, the final

inquiry in resolving the Motion is whether Plaintiff’s claims fall within the scope of that

provision. See Flintkote Co., 769 F.3d at 220; see also Trippe Mfg., 401 F.3d at 532. Here, the

Court finds that the Arbitration Clause covers all claims asserted in the Complaint. The

Arbitration Clause provides that: “The parties agree that any claim or dispute between them . . .

and any claim or dispute related to this Agreement or the relationship or duties contemplated

under this Agreement . . . shall be resolved by binding arbitration[.]” (See ECF No. 6-2 at 5;



                                                  9
        Case 2:21-cv-01317-JMY Document 18 Filed 06/17/21 Page 10 of 10




ECF No. 9-3 at 5.) This language clearly indicates the parties’ intent to arbitrate “any claim or

dispute” that could arise from the Agreement. Accordingly, Plaintiff’s claims against

Defendants in the Complaint are subject to the valid and enforceable Arbitration Clause, and the

Court will compel arbitration of Plaintiff’s claims.

IV.    CONCLUSION

       For the reasons discussed above, the Court will grant Defendants’ Motion to Compel

Arbitration and Stay Proceedings. This case will be stayed pending the outcome of arbitration.

An appropriate Order will follow.



IT IS SO ORDERED.


                                                       BY THE COURT:


                                                        /s/ John Milton Younge
                                                       Judge John Milton Younge




                                                 10
